HOFFMAN, District Judge.
The validity of this claim was proved by the production of the original grant and of the expediente from the archives. The expediente also shows that the grant was registered in the secretary’s office, and also, by order of the governor, in the office of the prefecture of the First district. Both the expediente and the grant produced by the claimant contain the certificate of registry, and of the approval of the grant by the departmental assembly. The evidence shows a substantial compliance with the conditions, and the boundaries and extent of the granted land are clearly indicated by the description in the grant and the delineations on the map. No objection to the confirmation of this claim having been made by the district attorney, we do not deem it necessary to recapitulate at length the preliminary proceedings before the governor, nor to refer particularly to the evidence by which its validity has been established.
A decree affirming the decision of the board must therefore be entered.